Citation Nr: 1703936	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-23 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bone condition.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a compensable rating for right shoulder strain for the period prior to August 21, 2013 (currently rated as 30 percent disabling from August 21, 2013).

4.  Entitlement to a disability rating for left shoulder strain in excess of 20 percent prior to May 7, 2008, and in excess of 10 percent from May 7, 2008, to August 21, 2013 (currently rated as 30 percent disabling from August 21, 2013).

5.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

6.  Entitlement to a disability rating in excess of 10 percent degenerative joint disease (DJD) of the fingers, right hand.

7.  Entitlement to a disability rating in excess of 10 percent DJD of the fingers, left hand.

8.  Entitlement to a disability rating in excess of 10 percent for hypertension.

9.  Entitlement to a disability rating in excess of 20 percent for thoracolumbar strain prior to August 21, 2013 (currently rated as 40 percent disabling from August 21, 2013).

10.  Entitlement to specially adapted housing.

11.  Entitlement to special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to February 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2015 rating decision, the RO increased a noncompensable (zero percent) rating for right shoulder strain (previously rated as polyarthralgia with claimed pain in right shoulder) to 30 percent, effective August 21, 2013.  The RO also increased the rating for left shoulder sprain (previously rated as polyarthralgia with claimed pain in left shoulder) to 30 percent, effective August 21, 2013.  Regarding the left shoulder, in the July 2009 rating decision, the RO increased a noncompensable rating to 20 percent effective May 1, 2007, and to 10 percent effective May 7, 2008.  Also in the June 2015 rating decision, the RO increased the 20 percent evaluation for thoracolumbar strain (previously evaluated as polyarthralgia with low back pain and limitation of motion) to 40 percent, effective August 21, 2013.  Although higher ratings have been assigned, the increased rating matters remain in appellate status as the maximum ratings have not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In July 2016, the Veteran had a Board hearing.  At the hearing, the record was held open for 60 days.  No additional evidence was submitted.

The reopened issue of service connection for a bone condition and the remaining issues on appeal are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A July 2000 rating decision granted service connection for polyarthralgia of multiple body parts, to include bilateral feet, ankle, and shins and effectively denied service connection for a bone condition; the Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision. 

2.  The evidence submitted since the July 2000 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a bone condition, other than any of the service-connected polyarthralgia disabilities.


CONCLUSIONS OF LAW

1.  The July 2000 RO decision that granted service connection for multiple polyarthralgia disabilities and effectively denied service connection for a bone condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been submitted, and the criteria for reopening the Veteran's claim of entitlement to service connection for a bone condition, other than the service-connected polyarthralgia disabilities, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence-Bone Condition

The Veteran submitted applications for compensation for periostitis of the lower leg (March 1999) and periostitis (September 1999).  After the Veteran submitted the March 1999 and September 1999 claims of entitlement to service connection for periostitis, the RO deferred the issue of polyarthralgias (shoulders, ankles, elbows, knees), diabetic neuropathy (both feet), periostitis, shin splints, low back condition, and plantar fasciitis in an April 2000 rating decision.  Subsequently, the RO issued a July 2000 rating decision granting service connection for polyarthralgia of bilateral shoulders, bilateral elbows, bilateral ankles, bilateral knees, low back, and bilateral feet and shins.  As such, service connection for a bone condition other than these service-connected disabilities was effectively denied by the rating decision in July 2000.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not appeal the July 2000 decision; thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 2000 rating decision, the RO explained that the multiple polyarthralgia disabilities were first noted in service and variously diagnosed.  As such, service connection for a bone condition other that any of these polyarthralgia disabilities was effectively denied as the RO apparently found no specific bone condition, other than the polyarthralgia disabilities.  The evidence considered included the Veteran's service treatment records (STRs), a May 2000 VA examination, and VA outpatient treatment records from October 1999 to June 2000.

Evidence received since that decision includes the Veteran's July 2016 Board hearing testimony, during which the Veteran and his representative asserted that he has a general bone condition, which is related to service, that involves multiple joints and is separate from his currently service-connected polyarthralgia disabilities.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for a bone condition other that the service-connected polyarthralgia disabilities.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

ORDER

New and material evidence having been presented, the claim of service connection for a bone condition other than any service-connected polyarthralgia disabilities is reopened, and the appeal is granted to this extent only.


REMAND

Records

Initially, the Board notes that the Veteran, in a November 2009 notice of disagreement and January 2010 statement, indicated that he applied for Social Security Administration (SSA) benefits.  While a March 2011 deferred rating decision indicates that the RO intended to request SSA records and that such records may have been obtained on a CD later that month (see March 2011 review log of portable media), complete SSA records do not currently appear to be associated with the claims file.  Thus, because the Veteran's SSA records could potentially be relevant to his claims on appeal, such records should be requested, if necessary, and associated with the claims file on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, in November 2009, the Veteran indicated that he was in a car accident around March 2004 and was treated in a hospital emergency room in Williams Lake, British Columbia, Canada, and that such accident may have affected his service-connected disabilities.  While a March 2016 supplemental statement of the case includes a release of information form for Cariboo Memorial Hospital (which is apparently a hospital in Williams Lake) in the list of evidence, records from that hospital do not appear to be currently associated with the claims file, and thus they should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As the Veteran indicated at the Board hearing that he receives VA treatment for his disabilities, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Bone Condition

Regarding the reopened bone condition issue, the Veteran was afforded a VA examination in May 2000, and the examiner reported that the Veteran's legs appear normal and that the "proper diagnosis is very mild periostitis based on clinical history and mild tenderness of the tibias on physical examination.  However, this symptom is more probably than not related to the generalized polyarthralgia syndrome . . . .  There is insufficient evidence to warrant the diagnosis of shin splints."  The Board notes that the Veteran's STRs show diagnoses of bilateral shin splints (April 7, 1998) and periostitis involving lower leg (October 29, 1998).  However, it is unclear from the record if the Veteran currently has a bone condition other than his currently service-connected polyarthralgia disabilities.  Additionally, the May 2000 examiner's report does not adequately address the Veteran and his representative's contention that the Veteran has a bone condition distinct from his already service-connected disabilities.  See Board hearing transcript 29-31.  Therefore, the Board finds that the Veteran should be afforded another VA examination to clarify any bone condition diagnosis and to address such contention.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Sleep Apnea

At the Board hearing, the Veteran asserted that he was told many times in service that he had a snoring problem.  See Board hearing transcript at 28.  It appears from review of the record that, during his service, the Veteran sought outpatient treatment, and records of such treatment indicate that the Veteran may have had obstructive sleep apnea at that time.  Specifically, an October 14, 1998, treatment record shows symptoms of nonrestorative sleep, heroic snoring, and daytime somnolence, for which the provider listed the problem as rule out obstructive sleep apnea.  Additionally, a post-service treatment record dated August 9, 1999, shows that the Veteran's wife commented on the Veteran's snoring and episodes of apnea.  While a November 2012 sleep study show that the Veteran has a current diagnosis of moderate sleep apnea, he has not been afforded a VA examination or opinion addressing his contention.  In view of the evidence, the Board finds it necessary to remand the claim for a VA examination and/or medical opinion addressing his contention that his sleep apnea started in service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Increased Rating Claims

As discussed above, outstanding SSA records and private treatment records may be relevant to the Veteran's claims on appeal, and thus, these records should be obtained prior to adjudication of any of the increased rating claims.

Regarding the bilateral shoulder issues, each shoulder is currently assigned a 30 percent, effective August 21, 2013, and the Veteran stated that he is satisfied with the 30 percent ratings for the shoulders.  See Board hearing transcript at 5.  Therefore, what remains on appeal before the Board is the increased rating issue for each shoulder prior to August 21, 2013.

Turning to the DJD of the fingers of both hands, the Veteran's wife testified that the Veteran's fingers have become more deformed than before, making it hard for him to perform activities such as buttoning his shirt.  See Board hearing transcript at 19.  The Veteran was last afforded a VA examination for osteoarthritic changes in the hands in May 2008, and as such, the Veteran should be afforded another VA examination to assess the currents severity of DJD of the fingers of both hands because the evidence indicates a worsening of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, the new VA examinations should comply with Correia v. McDonald, 28 Vet. App. 158 (2016).

Regarding the back issue, the Veteran's thoracolumbar strain is currently assigned a 40 percent rating, and the Veteran stated that he is satisfied with that rating.  See Board hearing transcript at 10.  Therefore, what remains on appeal before the Board is the increased rating issue for thoracolumbar strain prior to August 21, 2013.  As mentioned above, records should be obtained prior to adjudicating this claim.

With respect to the diabetes and hypertension issues, at the Board hearing, the Veteran asserted that a rating in excess of 20 percent is warranted for diabetes because his insulin shots have been increasing and his doctors may provide evidence of such increases.  See Board hearing transcript at 17.  Similarly, the Veteran asserted that he may submit evidence showing a worsening of his hypertension.  See Board hearing transcript at 25.  While it does not appear that the Veteran has submitted such evidence, in light of the remand, he should be afforded the opportunity to do so.

Specially Adapted Housing and Special Home Adaptation

The Board notes that, at the August 2013 VA spine examination, the examiner reported that the Veteran does not use any assistive device(s) as a normal mode of locomotion.   However, at the Board hearing, the Veteran's wife asserted that there are "good days where [the Veteran] will only need the crutches like today . . ." and other days when the crutches are not enough for him to function independently and also that his movement worsened after 2013.  See Board hearing transcript at 13.

Entitlement to specially adapted housing depends, at least in part, on whether or not the Veteran has loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affects the functions of balance and propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. § 3.809.  Therefore, the Board finds that remand is necessary for a VA examination in order to determine if the Veteran's service-connected disabilities currently satisfy such criterion.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding entitlement to special home adaptation, when a veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing, the law precludes an award of a special home adaptation grant under 38 U.S.C.A. § 2101(b).  Thus, the special home adaptation issue is inextricably intertwined with the issue of entitlement to specially adapted housing and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records dates after March 2016.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers who treated him for his disabilities on appeal.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

Specifically, request any treatment records for the Veteran's car accident around March 2004 from the hospital in Williams Lake, British Columbia, Canada.

3.  Request all documents pertaining to the application of disability benefits from SSA, including the records relied upon in determining whether benefits were warranted.

4.  After associating the above requested records, if any, with the claims file, schedule the Veteran for a VA examination in connection with his bone condition claim.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results, including any diagnosis, should be reported in detail.

The examiner should provide an opinion as to whether any current bone condition (other than polyarthralgia of bilateral shoulders, bilateral elbows, bilateral ankles, bilateral knees, and bilateral feet and shins; and thoracolumbar strain) at least as likely as not (50 percent probability or greater) arose during the Veteran's military service or is otherwise etiologically related to service, to include consideration of the STRs noting diagnoses of bilateral shin splints (April 7, 1998) and periostitis involving lower leg (October 29, 1998).

The examiner should explain the medical basis for the conclusions reached.

5.  Obtain a VA opinion in connection with the Veteran's sleep apnea claim.  If an examination is deemed necessary, the Veteran should be scheduled for one.  The claims file must be provided to and be reviewed by the examiner.

The examiner should also provide an opinion as to whether the Veteran's current sleep apnea at least as likely as not (50 percent probability or greater) arose during the Veteran's military service or is otherwise etiologically related to service, to include consideration of the Veteran's contention that he was told many times in service that he had a snoring problem; the October 14, 1998, VA treatment record showing symptoms of nonrestorative sleep, heroic snoring, and daytime somnolence, for which the provider listed the problem as rule out obstructive sleep apnea; and the August 9, 1999, VA treatment record showing that the Veteran's wife commented on the Veteran's snoring and episodes of apnea.

The examiner should explain the medical basis for the conclusions reached.

6.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected DJD of the fingers of both hands.  The entire claims file should be reviewed by the examiner.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the reasons for any such determinations.

The examination report should include a complete rationale for all opinions expressed.

7.  Schedule the Veteran for an appropriate VA examination in connection with the specially adapted housing and special home adaptation claims.  The examiner must review the entire claims file.

The examiner should address whether the Veteran has service-connected residuals of a chronic organic disease or injury.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities result in (1) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus anatomical loss or loss of use of one lower extremity; (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury, or the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) blindness in both eyes with 5/200 visual acuity or less; or (6) the anatomical loss or loss of use of both hands.

The examination report must include a complete rationale for all opinions expressed.

8.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and give them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


